Citation Nr: 1500878	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Furthermore, arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. See 38 C.F.R. §§ 3.307, 3.309 (2014).

Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that his bilateral hand disability is either related to treatment in-service or is secondary to falls due to his service-connected ankle and knee disabilities.  More specifically, the Veteran contends that falls due to his service-connected conditions caused the bilateral hand osteoarthritis since he catches himself with his hands when falling.

The Board notes at the outset that the Veteran was treated for a puncture wound in his right hand in November 1967.  A September 1968 treatment note indicated a laceration on the right hand.

A letter from the Veteran's private physician dated October 2000 indicates that the Veteran had degenerative osteoarthritis in both hands and that he had a propensity to fall.

An August 2005 rating decision granted service connection for right ankle and right knee disabilities.

The Veteran's VA treatment records reveal treatment for bilateral hand arthritis.  Additionally, a September 2008 treatment record indicates that the Veteran has falls due to his unstable right ankle.

The Board notes that the Veteran has not been afforded a VA examination to consider whether he has hand disabilities related to service or secondary to service-connected disabilities.  Thus, the Veteran should be provided a VA examination to determine the current diagnoses of his bilateral hand disabilities and if any such disability is related to service or has been aggravated by or is otherwise secondary to his service-connected ankle or knee disability.  

If available, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claims for service connection on a secondary basis, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise the Veteran of the elements of service connection on a secondary basis.  Thus, the Veteran must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which provides the required notice in response to his claims for service connection for a bilateral hand disability on a secondary basis.  

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Omaha VA Medical Center.

3.  The Veteran should be afforded a VA examination  to determine the nature and etiology of the Veteran's bilateral hand disabilities.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the claimed disability is etiologically related to the Veteran's active service or was caused or aggravated (made permanently worse beyond its natural progression) by a service-connected disability to include any falls he might have had due to his service-connected disabilities.

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




